Citation Nr: 1536945	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-01 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an extraschedular total disability rating based on individual unemployability (TDIU) due to service connected disabilities under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the Army from April 1971 to March 1974 and from December 1974 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2013, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual claims file.  

In February 2015, the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.   The Veteran is service-connected for depression, rated at 30 percent disabling; hypertension, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  His combined rating is 40 percent.  

2.  The Veteran's service-connected disabilities do not prevent him from engaging in substantially gainful employment.  



CONCLUSION OF LAW

The criteria for a finding of a TDIU under 38 C.F.R. 4.16 (b) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(b), 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, a VCAA letter was sent to the Veteran in April 2014, which identified the evidence necessary to substantiate a claim for a total disability rating based on individual unemployability and the relative duties of VA and the claimant to obtain evidence.  

In regard to the duty to assist, the Veteran was afforded VA examinations in May 2009 and April 2011.  The examiners reviewed the case file, examined the Veteran and considered the Veteran's statements.  An addendum opinion was also provided in May 2011 regarding the Veteran's limitations from his depression and hearing loss disabilities.  Therefore, the Board finds that the examinations were adequate for rating purposes.  The Veteran's VA outpatient treatment records have been associated with the Veteran's virtual claims folder.  The Veteran has not identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  TDIU 

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran is service-connected for depression, rated at 30 percent disabling; hypertension, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  His combined rating is 40 percent.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

In its February 2015 remand, the Board referred the Veteran's claim to the VA Director of the Compensation Service, for extraschedular consideration under the provisions of 38 C.F.R. § 4.16(b) (2015).  The Chief of Compensation Service considered whether extraschedular consideration was warranted in an April 2015 decision and determined that individual unemployability benefits were not warranted.  Consequently, as the claim has been denied on an extraschedular basis by the Chief of Compensation Service, the Board may now consider whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(b) (2015).

The evidence of record indicates that the Veteran has an educational background of 2 years of college and worked as a mail carrier from April 1998 to June 2012 and previously as a corrections officer.  A Residual Functional Capacity Assessment included in the Veteran's Social Security Administration (SSA) disability records indicates that due to the Veteran's hearing loss, he should avoid jobs that require excellent hearing.  His Mental Residual Functional Capacity Assessment indicates that the Veteran is capable of limited understanding, remembering and carrying out short and simple routine task and not capable of consistently carrying out complex tasks.  It concluded that the Veteran is capable of sustaining a regular workday/workweek.  

In a May 2011 VA mental examination report addendum, the examiner noted that the Veteran reported frustration from not being able to hear well.  He reported that his depression related to his hearing loss made it difficult for him to work.  He also reported that his depression stems from him feeling hopeless about his medical problems, including his hypertension.  The examiner opined that the Veteran's depression, secondary to hearing loss mildly affect the Veteran's performance both at work and his relationship with his wife.  

The Board finds the SSA functional assessment reports and VA examination report to be probative in nature.  The specialists interviewed the Veteran, considered his responses and statement and provided an assessment of the severity and functional impairment of his disabilities. 

Based upon the medical evidence, the Veteran's employment history, and his level of education, the Board finds that the Veteran is not unemployable as a result of his service-connected hearing loss, hypertension and depression.  His depression causes him to be limited to jobs that require simple tasks.  His hearing loss disability causes him to be limited to jobs that require excellent hearing.  His previous position as a mail carrier required simple routine tasks - delivering mail and did not require a certain level of hearing.   

At the June 2013 Board hearing, the Veteran testified that he retired from his job as a mail carrier at the post office due to his symptoms connected with his non-service-connected polycystic kidney disease (PKD).  He testified that the symptoms made it hard to walk or drive around without having to stop and constantly use the restroom.  He also testified that the symptoms caused him to wake up and vomit daily due to his enlarged kidneys.  As mentioned above, the Board may not consider the Veteran's non-service-connected disabilities in its determination of entitlement to a TDIU.  It appears that it is more likely than not that the Veteran's non-service connected disability precludes substantially gainful employment.  

The Board notes that the Veteran stated that his depression made it difficult for him to work.  The Veteran is competent to state his feelings toward being able to work.  However, the evidence of record indicates the Veteran's limitations and capabilities.  This evidence does not support the finding that Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities.

The Veteran has 2 years of post-secondary experience and none of the Veteran's service-connected disabilities, individually or considered together, prevent him from obtaining and maintaining employment.  His depression has been found to cause occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally he is functioning satisfactorily with normal routine behavior and self-care.  His hypertension has been fairly controlled and his hearing loss causes decreased hearing, but not severe enough to warrant a compensable disability rating.  

In summary, the preponderance of the most probative evidence of record does not show the Veteran to be unable to maintain substantially gainful employment due to his service-connected disabilities.  Therefore, entitlement to a TDIU under 38 C.F.R. § 4.16(b) is not warranted; the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


      (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a TDIU under 38 C.F.R. § 4.16 (b) is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


